PER CURIAM
*185Appellant has petitioned for reconsideration of our opinion in State v. S.-Q. K. , 292 Or. App. 836, 426 P.3d 659 (2018), requesting that we correct a factual error in the opinion. See ORAP 6.25(1)(a). Appellant asserts that the opinion "erroneously states that youth was adjudicated for riot, ORS 166.015. 292 Or. App. at 837, 426 P.3d 659, et seq. " Although the delinquency petition originally alleged riot, appellant points out that the juvenile court later amended the petition to conform to the evidence and youth was instead adjudicated for conduct that would constitute disorderly conduct in the second degree, ORS 166.025. Appellant requests that we modify our opinion to correct that error.
Appellant is correct. Therefore, we allow reconsideration and modify the opinion to reflect that youth was adjudicated for conduct that would constitute disorderly conduct in the second degree, ORS 166.025 -not riot, ORS 166.015.
*259Reconsideration allowed; former opinion modified and adhered to as modified.